Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 20, 22-23, 36-40, 46-48 and 52-55 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (US 20220070853).
With respect to independent claims: 
Regarding claim(s) 1/20/36, Guo teaches A method of wireless communication performed by a user equipment (UE) ([Fig.1], terminal 120), comprising: 
determining a configuration for differential layer 1 signal to interference noise ratio (L1-SINR) reporting ([0103], “mapping of measured differential L1-SINR quantity can be defined in one of the tables 4a, 4b and 4c,” each of the tables relates to different reporting configuration.), wherein the configuration for differential L1-SINR reporting ([0102], “The differential L1-SINR is calculated as the difference between measured L1-SINR of one CRI and the measured L1-SINR of the CRI that is reported with largest L1-SINR in one reporting instance.”) includes a quantity of bits allocated to a quantization of a differential L1-SINR ([0103], “4 bits (i.e. M2=4) are used for one differential L1-SINR reporting.”); and 
transmitting one or more differential L1-SINR reports in accordance with the configuration for differential L1-SINR reporting ([0096], UE “reports differential L1-SINR of L1-SINR for each reference signal resource indicator in N−1 reference signal resource indicators.” And [0102], the UE may “report differential L1-SINR for all other CRI/SSBRI reported in the same reporting instance.”).
	
With respect to dependent claims:
Regarding claim(s) 3/22, Guo teaches performing one or more differential L1-SINR measurements ([0102], the UE may “report differential L1-SINR for all other CRI/SSBRI reported in the same reporting instance.”); and 
wherein transmitting the one or more differential L1-SINR reports comprises: 
transmitting the one or more differential L1-SINR reports to report on the one or more differential L1-SINR measurements ([0102], the UE may “report differential L1-SINR for all other CRI/SSBRI reported in the same reporting instance.”).
Regarding claim(s) 4/23/38, Guo teaches wherein the configuration for differential L1-SINR reporting further includes: a range of a largest measured value of an L1-SINR ([0102 and Table3], “the UE reports L1-SINR value for the CRI/SSBRI with largest L1-SINR.” And Table 3 show different ranges for the “largest L1-SINR.”).

([0104], “0.5 dB step size is used for reported value of differential L1-SINR and the mapping method for reported value is shown in Table 4a.”), a quantity of bits allocated to a quantization of the differential L1-SINR, or a combination thereof.
Regarding claim(s) 37/46/53, Guo teaches wherein the quantity of bits allocated to the quantization of the differential L1-SINR is 4 bits ([0103], “4 bits (i.e. M2=4) are used for one differential L1-SINR reporting.”).
Regarding claim(s) 39/47/54, Guo teaches wherein the configuration for differential L1-SINR reporting further includes information identifying a step size ([0103 and Table4], step size of 0.5 dB) of a range of a largest measured value of an L1-SINR.
Regarding claim(s) 40/48/55, Guo teaches wherein the configuration for differential L1-SINR reporting further includes information identifying a step size with which the differential L1-SINR is computed in reference to a largest measured value of an L1-SINR ([0104], “0.5 dB step size is used for reported value of differential L1-SINR and the mapping method for reported value is shown in Table 4a.”).
Regarding claim(s) 52, Guo teaches wherein the configuration for differential L1-SINR reporting is selected from a plurality of possible configurations ([0103], tables 4a, 4b, 4c have different configurations for step size.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5-9, 11-18, 21, 24-28, 30-35, 41-45 and 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20210400677) in view of Guo.
With respect to independent claims: 
Regarding claim(s) 11/30/41, Lee teaches A method of wireless communication performed by a network entity ([Fig.16]), comprising: 
determining a configuration for ... signal to interference noise ratio reporting ([0481], “the BS may transmit configuration information for reporting of the SINR to the UE.”); 
transmitting an indicator of the configuration for ... SINR reporting ([0481], “the BS may transmit configuration information for reporting of the SINR to the UE.”); and 
receiving one or more ... SINR reports in accordance with the configuration for ... SINR reporting ([0493], “the UE may report an SINR related to the plurality of CMR configurations to the BS.”). 
	However, Lee does not teach differential layer 1 (L1) signal to interference noise ratio (L1-SINR), wherein the configuration for differential L1-SINR reporting includes a quantity of bits allocated to a quantization of a differential L1-SINR.
In an analogous art, Guo teaches a configuration for differential layer 1 (L1) signal to interference noise ratio (L1-SINR) reporting ([0103], “mapping of measured differential L1-SINR quantity can be defined in one of the tables 4a, 4b and 4c,” each of the tables relates to different reporting configuration.”), wherein the configuration for differential L1-SINR reporting includes a quantity of bits allocated to a quantization of a differential L1-SINR ([0103], “4 bits (i.e. M2=4) are used for one differential L1-SINR reporting.”) ... and 
receiving, from the UE, one or more differential L1-SINR reports in accordance with the configuration for differential L1-SINR reporting ([0096], UE “reports differential L1-SINR of L1-SINR for each reference signal resource indicator in N−1 reference signal resource indicators.” And [0102], the UE may “report differential L1-SINR for all other CRI/SSBRI reported in the same reporting instance.” Further, [0107], “the UE can be requested to calculated a differential L1-SINR value by using 40 dB.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Guo to specify receiving configuration for SINR as taught by Lee. The motivation/suggestion would have been because there is a need to report SINR according to the configuration. 

With respect to dependent claims: 
Regarding claim(s) 2/21, Guo teaches determining an indicator ([0107], “requested”) of the configuration for differential L1-SINR reporting ([0107], “the UE can be requested to calculated a differential L1-SINR value by using 40 dB as the reference.”); and 
wherein determining the configuration comprises: 
determining the configuration based at least in part on ... the configuration ([0107], “the UE can be requested to calculated a differential L1-SINR value by using 40 dB as the reference and calculate a differential L1-SINR of one CRI/SSBRI as the difference between the measured L1-SINR of the CRI/SSBRI and 40 dB.”).
	However, Guo does not specifically disclose receiving an indicator. 
In an analogous art, Lee discloses receiving an indicator of the configuration for ... reporting ([0480 and Fig.16], “the UE may receive configuration information for reporting of a signal to interference noise ratio (SINR) from the BS.”); and 
wherein determining the configuration comprises: 
determining the configuration based at least in part on receiving the configuration ([0483], “The UE may calculate the SINR based on the configuration information for reporting of the SINR.”)). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Guo to specify receiving an indicator as taught by Lee. The motivation/suggestion would have been because there is a need to report SINR according to the indicator. 
Regarding claim(s) 5/14/24, Guo teaches ... information explicitly identifying ([0107], “requested”) the configuration for differential L1- SINR reporting ([0107], “the UE can be requested to calculated a differential L1-SINR value by using 40 dB.”).
However, Guo does not specifically disclose receiving information. 
In an analogous art, Lee discloses receiving information explicitly identifying the configuration for ... SINR reporting ([0480 and Fig.16], “the UE may receive configuration information for reporting of a signal to interference noise ratio (SINR) from the BS.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Guo to specify receiving an explicit signal as taught by Lee. The motivation/suggestion would have been because there is a need to report SINR according to the explicit signal. 
Regarding claim(s) 6/15/25, Lee teaches receiving an indicator of the configuration via at least one of a radio resource control message ([0481], “the BS may transmit the configuration information for reporting of the SINR to the UE based on (i) physical layer signaling (e.g., DCI), (ii) higher layer signaling (e.g., RRC, MAC-CE, etc.)”), a medium access control (MAC) control element, a downlink control information message, or a combination thereof
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Guo to specify receiving an indicator as taught by Lee. The motivation/suggestion would have been because there is a need to report SINR according to the indicator. 
Regarding claim(s) 7/16/26, Guo teaches ... information identifying a selection of a configuration table ([0107], Table 5), of a plurality of candidate configuration tables, that includes information identifying the configuration for differential L1-SINR reporting ([0107], “the UE can be requested to use Tables 5a and 5b to calculate the reported value for one differential L1-SINR. In the example, DIFFSINR_15 can indicate that the corresponding L1-SINR measurement is >=40 dB.”).
However, Guo does not specifically disclose receiving information. 
In an analogous art, Lee discloses receiving information ... identifying the configuration for ... SINR reporting ([0480 and Fig.16], “the UE may receive configuration information for reporting of a signal to interference noise ratio (SINR) from the BS.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Guo to specify receiving an explicit signal as taught by Lee. The motivation/suggestion would have been because there is a need to report SINR according to the explicit signal. 
Regarding claim(s) 8/17/27, Guo teaches wherein each configuration table, of the plurality of candidate configuration tables, includes a set of entries identifying a set of parameters for differential L1-SINR reporting ([Fig.5]).
Regarding claim(s) 9/18/28, Guo teaches wherein the plurality of candidate configuration tables is a plurality of specification defined candidate configuration tables ([Tables 3-7).
Regarding claim(s) 12, Guo teaches wherein the configuration for differential L1-SINR reporting is selected from a plurality of possible configurations ([0103], tables 4a, 4b, 4c have different configurations for step size.).
Regarding claim(s) 13, Guo teaches wherein the configuration for differential L1-SINR reporting further includes: a range of a largest measured value of an L1-SINR ([0102 and Table3], “the UE reports L1-SINR value for the CRI/SSBRI with largest L1-SINR.” And Table 3 show different ranges for the “largest L1-SINR.”).
Regarding claim(s) 31, Guo teaches a communication unit coupled to the one or more processors ([Fig.4]).
Regarding claim(s) 32/42/49, Guo teaches wherein the quantity of bits allocated to the quantization of the differential L1-SINR is 4 bits ([0103], “4 bits (i.e. M2=4) are used for one differential L1-SINR reporting.”).
Regarding claim(s) 33/43, Guo teaches wherein the configuration for differential L1-SINR reporting further includes: a range of a largest measured value of an L1-SINR ([0102 and Table3], “the UE reports L1-SINR value for the CRI/SSBRI with largest L1-SINR.” And Table 3 show different ranges for the “largest L1-SINR.”).
Regarding claim(s) 34/44/50, Guo teaches wherein the configuration for differential L1-SINR reporting further includes information identifying a step size ([0103 and Table4], step size of 0.5 dB) of a range of a largest measured value of an L1-SINR.
Regarding claim(s) 35/45/51, Guo teaches wherein the configuration for differential L1-SINR reporting further includes information identifying a step size with which the differential L1-SINR is computed in reference to a largest measured value of an L1-SINR ([0104], “0.5 dB step size is used for reported value of differential L1-SINR and the mapping method for reported value is shown in Table 4a.”).

Claim(s) 10, 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Lee, and further in view of Davydov (US 20150195818).
Regarding claim(s) 10/19/29, Davydov teaches receiving a message that specifies the plurality of candidate configuration tables ([0079], “the UE 112 ...may be configured dynamically based on table configuration messages from an eNB 102.”); and 
wherein receiving the information identifying the selection of the configuration table comprises: 
receiving the information identifying the selection of the configuration table based at least in part on receiving the message that specifies the plurality of candidate configuration tables ([0040], “the table selection component 204 is configured to select a selected table in response to the UE 112 receiving downlink control information (DCI).”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Guo to specify receiving configuration tables as taught by Davydov. The motivation/suggestion would have been because there is a need to select a CQI table for reporting. 

Response to Arguments
Applicant’s arguments with respect to claims 1-55 filed on 07/05/2022 have been considered but are moot because the new ground of rejection in instant Office action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIREN QIN/Examiner, Art Unit 2411